         Case 19-31296-KLP          Doc 50   Filed 03/05/21 Entered 03/05/21 10:42:32             Desc Main
                                             Document     Page 1 of 3

                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                           RICHMOND DIVISION

In re: Clinton Maurice Pierce                          )                 Case No:      19-31296
                                                       )                 Chapter 13


                                       OBJECTION TO CONFIRMATION

       COMES NOW, Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, and moves this Court
to deny confirmation of the Chapter 13 Plan filed on February 17, 2021, for the cause as follows:

          1. The Debtors filed this Chapter 13 Petition on March 12, 2019 under 11 U.S.C. Chapter 13, now
             pending in the United States Bankruptcy Court, Eastern District of Virginia, Richmond Division.

          2. This Objection is filed pursuant to 11 U.S.C. 1325.

          3. The proposed plan fails to fully address the secured and priority claim as filed.

        WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, Susan H. Call,
respectfully moves the Court to deny confirmation of the Debtors’ proposed Chapter 13 Plan as filed with the
Court, and for such further and other relief as in the premises may seem just.

Date: March 5, 2021                                                      /s/Susan H. Call
                                                                         Susan H. Call, Counsel for
                                                                         Carl M. Bates
                                                                         Chapter 13 Trustee


                                                Certificate of Service

       I hereby certify that on March 5, 2021, I have mailed or hand-delivered a true copy of the foregoing
Objection to Confirmation to the debtor(s), Clinton Maurice Pierce, 8100 Creekside Village Cir, Mechanicsville,
VA 23111 and electronically sent to debtor’s attorney, Suad Bektic, Esquire, sbektic@newdaylegal.com.


                                                                         /s/Susan H. Call
                                                                         Susan H. Call, Counsel for
                                                                         Carl M. Bates
                                                                         Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
         Case 19-31296-KLP            Doc 50   Filed 03/05/21 Entered 03/05/21 10:42:32          Desc Main
                                               Document     Page 2 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                             RICHMOND DIVISION

In re: Clinton Maurice Pierce                            )              Case No:     19-31296
                                                         )              Chapter 13


          Debtor Address            8100 Creekside Village Cir
                                    Mechanicsville, VA 23111

          Last four digits of Social Security No(s).:    5198


                                    NOTICE OF OBJECTION TO CONFIRMATION

               Susan H. Call, Counsel for Carl M. Bates the Chapter 13 Trustee, has filed papers with the Court
objecting to confirmation of your Chapter 13 Plan, which was filed in this case.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one).

        If you do not want the court to grant the relief sought in the objection, or if you want the court to
consider your views on the objection, then on or before three (3) days before the date of the hearing, you or
your attorney must:

   X             File with the court, at the address shown below, a written request for a hearing [or a written
response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for hearing (or response) to
the court for filing, you must mail it early enough so the court will receive it on or before the date stated above.

                                           Clerk of Court
                                           United States Bankruptcy Court
                                           701 East Broad Street, Suite 4000
                                           Richmond, VA 23219

                     You must also mail a copy to:

                                           Susan H. Call, Counsel for
                                           Carl M. Bates
                                           Chapter 13 Trustee
                                           P.O. Box 1819
                                           Richmond, VA 23218



Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
         Case 19-31296-KLP          Doc 50   Filed 03/05/21 Entered 03/05/21 10:42:32          Desc Main
                                             Document     Page 3 of 3

              Attend a hearing to be scheduled at a later date. You will receive separate notice of hearing. If
no timely response has been filed opposing the relief requested, the court may grant the relief without
holding a hearing.

  X            Attend the hearing on the objection scheduled to be held on March 24, 2021 at 9:10 am at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5100.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the objection and may enter an order granting that relief.

Date: March 5, 2021                                          /s/Susan H. Call
                                                             Susan H. Call, Counsel for
                                                             Carl M. Bates
                                                             Chapter 13 Trustee
                                                             P.O. Box 1819
                                                             Richmond, VA 23218-1819
                                                             VSBN 34367



                                               Certificate of Service

       I hereby certify that on March 5, 2021, I have mailed or hand-delivered a true copy of the foregoing Notice
of Objection to Confirmation to the debtor(s), Clinton Maurice Pierce, 8100 Creekside Village Cir, Mechanicsville,
VA 23111 and electronically sent to debtor’s attorney, Suad Bektic, Esquire, sbektic@newdaylegal.com.


                                                             /s/Susan H. Call
                                                             Susan H. Call, Counsel for
                                                             Carl M. Bates
                                                             Chapter 13 Trustee




Susan H. Call, Esquire
Staff Counsel for
Carl M. Bates, Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218-1819
(804) 237-6800
VSBN 34367
